Exhibit 10.2

Execution Copy

AMENDMENT NO. 1 TO

NOTE PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of August 9 , 2012 by and among INTEGRATED ELECTRICAL SERVICES,
INC., a Delaware corporation (the “Company”), the Subsidiaries of the Company
party hereto (together with the Company, hereinafter individually referred to as
a “Borrower” and collectively referred to as the “Borrowers”), and Tontine
Capital Overseas Master Fund II, L.P., a Cayman Islands limited partnership
(“Lender”).

RECITALS:

WHEREAS, the Borrowers issued and sold to Tontine Capital Partners, L.P. on
December 12, 2007, a senior subordinated promissory note (the “Note”) in the
original principal amount of $25,000,000 pursuant to that certain Note Purchase
Agreement dated as of the same date by and among the Borrowers (and/or certain
predecessor parties thereto) and the Lender (the “Note Purchase Agreement”) (all
capitalized terms used but not defined herein having the meanings ascribed
thereto in the Note Purchase Agreement); and

WHEREAS, effective May 1, 2010, Tontine Capital Partners, L.P. assigned the Note
and its rights under the Note Purchase Agreement to Lender; and

WHEREAS, the Borrowers and Lender acknowledge and agree that as of the date
hereof, the total principal amount of the Note outstanding is $10,000,000; and

WHEREAS, the Note was subordinate to certain Indebtedness, defined as the Senior
Indebtedness, of the Borrowers issued under that certain Loan and Security
Agreement among the Company, the Subsidiaries party thereto, the financial
institutions named therein, and Bank of America, N.A.; and

WHEREAS, the Borrowers are, effective as of the date hereof, refinancing the
Senior Indebtedness and entering into a new Credit and Security Agreement by and
among the Borrowers, the other Loan Parties named therein, and Wells Fargo Bank,
National Association as lender (as in effect on the date hereof and as hereafter
amended, supplemented or otherwise modified from time to time, the “Senior
Indebtedness Credit Agreement”); and

WHEREAS, the parties hereto wish to amend certain provisions of the Note
Purchase Agreement to reflect the refinancing of the existing Senior
Indebtedness and the entry into the Senior Indebtedness Credit Agreement as
provided herein.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:

1. AMENDMENT.

1.1 Amendment of Article I. Article I of the Note Purchase Agreement is hereby
amended by amending the following defined terms to read in their entirety as
follows:



--------------------------------------------------------------------------------

“Borrowers” means, jointly and severally, each of Integrated Electrical
Services, Inc., IES Residential, Inc., IES Commercial, Inc., IES Management ROO,
LP, IES Management, LP, Integrated Electrical Finance, Inc., Key Electrical
Supply, Inc., IES Purchasing and Materials, Inc. and IES Commercial &
Industrial, LLC, and each of their permitted successors and assigns hereunder,
and “Borrower” shall mean any one of the foregoing.

“Lender” means Tontine Overseas Capital Master Fund, II and its permitted
successors and assigns hereunder.

“Senior Indebtedness” means the Indebtedness of the Company and its Subsidiaries
under the Credit and Security Agreement by and among the Borrowers as borrowers
thereunder, IES Operations Group, Inc. and IES Holdings LLC as guarantors
thereunder, and Wells Fargo Bank, National Association as lender, as in effect
on August 9, 2012, and as hereafter amended, supplemented or otherwise modified
from time to time (the “Senior Indebtedness Credit Agreement”), provided that
the availability under, and principal and accrued but unpaid interest
outstanding at any time under, the Senior Indebtedness Loan Documents may not
exceed $80,000,000 without the prior written consent of the Lenders.

“Senior Indebtedness Loan Documents” means the Senior Indebtedness Credit
Agreement (as defined in the definition of Senior Indebtedness) together with
all other documents and instruments defined as Loan Documents under the Senior
Indebtedness Credit Agreement.

“Senior Lender” means Wells Fargo Bank, National Association, or any successor
thereto under the Senior Indebtedness Loan Documents.

1.2 Amendment of Article V. Article V of the Note Purchase Agreement is hereby
amended by amending Section 5.8 to read in its entirety as follows:

“5.8 Sale of Assets. Neither the Company nor any Subsidiary shall sell, lease,
assign, convey, transfer or otherwise dispose of any material property or
assets, whether now owned or hereafter acquired, except for (a) the disposition
of obsolete or worn-out property in the ordinary course of business; (b) the
sale of inventory in the ordinary course of business; (c) sales and other
dispositions the net cash proceeds of which are used to repay all outstanding
principal and interest accrued under the Notes; (d) sales, transfers and other
dispositions permitted by the Senior Indebtedness Loan Documents, provided that
any sales, transfers and other dispositions permitted by this Section 5.8(d)
shall, in the aggregate, have a value of no more than $4,000,000, and provided,
further, that any sales, transfers and other dispositions that are permitted by
the Senior Indebtedness Loan Documents only with the prior consent of the Senior
Lender shall require the prior written consent of the Lenders, which consent
shall not be unreasonably withheld.”

1.3 Deletion of Schedule 5.7. The Note Purchase Agreement is hereby further
amended by deleting Schedule 5.7 in its entirety

1.4 Definition of Notes. All references in the Note Purchase Agreement to a Note
or Notes shall be deemed to refer to the Amended and Restated Senior
Subordinated Note dated as of the date hereof in the principal amount of
$10,000,000, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof.



--------------------------------------------------------------------------------

2. CONDITIONS TO EFFECTIVENESS. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions:

2.1 The Lender shall have received a copy of this Agreement and the Amended and
Restated Senior Subordinated Note dated as of the date hereof (the “Amended
Note”), duly executed by each Borrower.

2.2 All fees and expenses required to be paid by the Borrowers to Lender shall
have been paid.

2.3 The Lender shall have received a copy of the Senior Indebtedness Credit
Agreement duly executed by each Borrower.

2.4 The Lender shall have received, in form and substance reasonably
satisfactory to Lender, a certificate of the secretary or other authorized
officer of each Borrower certifying (a) as to the names and signatures of each
officer of such Borrower authorized to execute and deliver this Amendment and
the Amended Note; (b) that there have been no amendments to the certificate or
articles of incorporation or other organizational documents of such Borrower to
the copies of such documents attached to such certificate delivered on the date
hereof; and (c) as to the resolutions of such Borrower’s appropriate governing
body approving and authorizing the execution, delivery and performance of this
Amendment and the Amended Note.

3. REPRESENTATIONS AND WARRANTIES. The Borrowers hereby represent and warrant to
the Lender, which representations and warranties shall survive the execution and
delivery of this Amendment, that:

3.1 all of the representations and warranties contained in the Note Purchase
Agreement are true and correct in all material respects (without duplication of
any materiality qualifier contained therein) as of the date hereof after giving
effect to this Amendment and the Amended Note, except to the extent that any
such representations and warranties expressly relate to an earlier date;

3.2 the execution, delivery and performance by the Borrowers of this Amendment
and the Amended Note has been duly authorized by all necessary corporate,
limited liability company or partnership action required on its part and this
Amendment and the Amended Note are the legal, valid and binding obligation of
the Borrowers enforceable against the Borrowers in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability;

3.3 neither the execution, delivery and performance of this Amendment or the
Amended Note by any Borrower Party, the performance by the Borrowers of the Note
Purchase Agreement as amended hereby and the Amended Note nor the consummation
of the transactions contemplated hereby does or shall (i) contravene, result in
a breach of, or violate any provision of any Borrower’s organization documents,
(ii) violate any Legal Requirement in any material respect, or (iii) conflict
with or result in any material breach or contravention of, or result in the
creation of any Lien (other than Permitted Liens securing the Senior
Indebtedness) under, any document evidencing any material Contractual Obligation
to which any Borrower is a party or any order, injunction, writ or decree of any
governmental body, agency or authority to which any Borrower or its property is
subject; and

3.4 after giving effect to this Amendment no Event of Default has occurred and
is continuing as of the date hereof.



--------------------------------------------------------------------------------

4. CONTINUED EFFECT OF THE NOTE PURCHASE AGREEMENT. All provisions of the Note
Purchase Agreement, except as modified by this Amendment, shall remain in full
force and effect and are reaffirmed. This Amendment shall not operate as a
waiver of any condition or obligation imposed on the parties under the Note
Purchase Agreement.

5. EXPENSES. The Borrowers shall pay the reasonable fees and expenses, including
without limitation reasonable attorneys’ fees and expenses and out-of-pocket
travel costs and expenses, incurred by the Lenders in connection with their due
diligence review of the Borrowers and the negotiation, preparation, execution,
delivery and performance of this Amendment and the Amended Note and the
transactions contemplated hereunder and thereunder.

6. INTERPRETATION OF AMENDMENT. In the event of any conflict, inconsistency, or
incongruity between any provision of this Amendment and any provision of the
Note Purchase Agreement, the provisions of this Amendment shall govern and
control.

7. MISCELLANEOUS.

7.1 Further Assurances. Each party agrees that, from time to time upon the
written request of any other party, it will execute and deliver such further
documents and do such other acts and things as the other party may reasonably
request to effect the purposes of this Amendment.

7.2 Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment.

7.3 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same agreement. A facsimile or e-mailed “.pdf” data file
copy of an original written signature shall be deemed to have the same effect as
an original written signature.

7.4 Governing Law. This Agreement shall be enforced, governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely within such state, without regard to the
principles of conflict of laws. The parties hereto hereby submit to the
exclusive jurisdiction of the United States Federal Courts located in the State
of New York with respect to any dispute arising under this Agreement, the
agreements entered into in connection herewith or the transactions contemplated
hereby or thereby. All parties irrevocably waive the defense of an inconvenient
forum to the maintenance of such suit or proceeding. All parties further agree
that service of process upon a party mailed by first class mail shall be deemed
in every respect effective service of process upon the party in any such suit or
proceeding. Nothing herein shall affect any party’s right to serve process in
any other manner permitted by law. All parties agree that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.
The party which does not prevail in any dispute arising under this Agreement
shall be responsible for all reasonable fees and expenses, including reasonable
attorneys’ fees, incurred by the prevailing party in connection with such
dispute.

7.5 Captions. The captions, headings and arrangements used in this Amendment are
for convenience only and do not in any way limit or amplify the terms and
provisions hereof.



--------------------------------------------------------------------------------

7.6 No Prejudice. The terms of this Amendment shall not be construed in favor of
or against any party on account of its participation in the preparation hereof.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Borrowers and the Lender have executed this
Amendment as of the day and year first above written.

 

COMPANY:

INTEGRATED ELECTRICAL SERVICES, INC. By:   /s/ ROBERT W. LEWEY Name:   Robert W.
Lewey Title:   Senior Vice President BORROWING SUBSIDIARIES: IES COMMERCIAL &
INDUSTRIAL, LLC By:   /s/ ROBERT W. LEWEY Name:   Robert W. Lewey Title:   Vice
President IES COMMERCIAL, INC. By:   /s/ ROBERT W. LEWEY Name:   Robert W. Lewey
Title:   Vice President IES MANAGEMENT, LP By:   /s/ ROBERT W. LEWEY Name:  
Robert W. Lewey Title:   Vice President IES MANAGEMENT ROO, LP By:   /s/ ROBERT
W. LEWEY Name:   Robert W. Lewey Title:   Vice President



--------------------------------------------------------------------------------

IES PURCHASING & MATERIALS, INC. By:   /s/ ROBERT W. LEWEY Name:   Robert W.
Lewey Title:   Vice President

 

IES RESIDENTIAL, INC. By:   /s/ ROBERT W. LEWEY Name:   Robert W. Lewey Title:  
Vice President

 

INTEGRATED ELECTRICAL FINANCE, INC. By:   /s/ ROBERT W. LEWEY Name:   Robert W.
Lewey Title:   Vice President

 

KEY ELECTRICAL SUPPLY, INC. By:   /S/ ROBERT W. LEWEY Name:   Robert W. Lewey
Title:   Vice President

[Lender’s signature on next page]



--------------------------------------------------------------------------------

LENDER: TONTINE CAPITAL OVERSEAS MASTER FUND II, L.P. By:   Tontine Assets
Associates, LLC, its general partner   By:   /s/ JEFFREY GENDELL     Jeffrey L.
Gendell, as managing member

[Lender’s signature page to Amendment No. 1 to Note Purchase Agreement]